COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NOS. 2-09-043-CR 

2-09-044-CR 





GAYLA RAELYNN McCLENDON	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Gayla Raelynn McClendon attempts to appeal from her convictions for securing execution of a document by deception and possession of methamphetamine with intent to deliver.  We must dismiss an appeal if the trial court’s certification shows that the appellant has no right of appeal.
(footnote: 2)  Here, appellant pleaded guilty to both offenses as part of a plea-bargain agreement, which the trial court followed, and the trial court certified that appellant has no right to appeal. The record supports the trial court’s certification.

We notified appellant by letter that her appeal was subject to dismissal based on the trial court’s certification unless she filed a response showing grounds for continuing the appeal.  No response has been filed.  Accordingly, we dismiss the appeal.
(footnote: 3)


PER CURIAM



PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED: April 9, 2009	
 

FOOTNOTES
1:See
 Tex. R. App. P. 47.4. 


2:See
 Tex. R. App. P. 25.2(a)(2), (d). 


3: 
See id.
; Tex. R. App. P. 43.2(f).